DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 May 2020 and 24 June 2020 were considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22, in the reply filed on 29 January 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of group II can be made without a serious burden.  This is not found persuasive because the standard for establishing a serious search and/or examination burden if restriction were not required is if one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
The examiner submits that (i) Group I and II are classified separately, namely Group I is classified in C03C 2217/425, whereas Group II is classified in C03C 2218/00, and (ii) the two groups would require different search strategy, search strings, classes etc. Therefore the requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Claims 17 recites “0.1-0 wt% of zinc oxide” the examiner believes this is a typographical error and should read as either “0.1-70 wt%” or “0.1-30 wt%”, as that is the presentation for bismuth oxide and is supported by the same section of the disclosure (Paragraph [0078]). To aid in compact prosecution the examiner is interpreting under the broadest reasonable interpretation, 0.1-70 wt% zinc oxide.
Claim Status
Claims 1-26 are pending.
Claims 23-26 are withdrawn.
Claims 17-19 are objected to.
Claims 1-22 are rejected.

Claim Objections
Claims 17-19 are objected to because of the following informalities: Claims 17 and 18 recite “wt%” and Claim 19 recites “wt %”, wt is a an abbreviation and should read as “wt.” and for consistency the cited claims should read as “wt. %” or “wt.%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 17-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the phrase “in a laterally patterned form” renders claim 6 indefinite. The applicants specify that applying the coating in a laterally patterned form so at least one portion of the substrate remains free of coating (Paragraph [0060]), and that this is amenable to a pre-determined pattern (Paragraph [0145]). It unclear whether this recitation is merely a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113), and if the latter the claim remains indefinite as no specific pattern is recited in the claim nor specification. To aid in compact prosecution, the examiner is interpreting the “laterally patterned” recitation as a product-by-process limitation.
Regarding Claims 17-19, claims 17-19 recites the limitation “glass matrix” in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. To provide sufficient antecedent basis the examiner advises amending claim 9 to include: “wherein the coating comprises a glass matrix” because the applicant’s disclosure suggests that the glass matrix is drawn to a component in the coating (see Paragraphs [0080]-[0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. (US 2018/0305245, cited by applicants on IDS filed on 22 May 2020, Conti), further in view of Werdecker et al. (US 2003/0041623, Werdecker), and evidenced by Shepherd Technical Data Sheet (“Brown 10P985”, Shepherd TDS). 
Regarding Claim 1, Conti teaches a coated glass substrate (Abstract); wherein the coating comprises at least 95% wt. inorganic constituents; Conti teaches 20-80% wt. frit (Claim 1), which comprises entirely inorganic compounds (see Tables 1 and 2; Paragraph [0030]), and 10-50% wt. inorganic pigment (Claim 1), and is 1.5-50μm (Abstract; Claim 1). Conti does not 
Analogous art by Werdecker, which also teaches on IR-reflective glass coatings, teaches an opaque inorganic (SiO2) coating on glass (Paragraph [0012]) comprising homogeneous closed pores (Paragraphs [0012-0013] with a size distribution of 5-40 μm (Paragraph [0058]), which overlaps and therefore overlaps the instant range, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Regarding the pores being a barrier against the ingress and passage of fluids, the examiner submits that this property is inherently possessed in the pores of Werdecker, absent concrete evidence to the contrary, since the pores of Werdecker possess a substantially identical (i) composition, namely >95% inorganic, (ii) structure of the pores, namely closed, and (iii) size distribution of the pores, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to incorporate the pores, taught by Werdecker, into the coating taught by Conti because the plurality or small closed pores reflect IR radiation leading to a high opacity in the IR spectrum (Paragraph [0013]), and these feature would be desirable in the coating of Conti, since the coating is adapted to provide good IR reflective properties and visible opacity (Paragraph [0026]), and providing the coating of Conti with the pores Werdecker would further improve the these qualities.
Regarding Claim 2, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 1. Regarding the high temperature resistance, the examiner submits that the coating taught by Conti modified by Werdecker would necessarily have a temperature resistance > 400°C, absent an objective showing to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. Id. and the coating of Conti modified by Werdecker possess a substantially identical (i) composition, namely >95% inorganic, (ii) structure of the pores, namely closed, (iii) size distribution of the pores, and (iv) thickness of the coating, 
Regarding Claims 3-4, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 1. Conti further teaches a substrate thickness of 2.1 mm (Paragraph [0086]), which satisfies the ranges of claims 3 and 4.
Regarding Claim 5, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 1. The applicants define the non-user side is the side facing away from the user when in operation (Paragraph [0012]). In Conti, the coating is applied to the periphery on the inner surface of the windshield of a vehicle (see Figure 1a and 1b; Paragraphs [0084]-[0085]), and a windshield has two modes of operation (i) while the user is driving (to protect the driver while driving) and (ii) while the user in out of the vehicle (to protect the interior of the vehicle from the environment). Accordingly, the coating of Conti is disposed on the non-user facing side in case (ii).
Regarding Claim 6
Regarding Claims 7-8, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 1. Conti teaches the inclusion of inorganic pigments of Fe and/or Cr type (Abstract) as well as Co, Al, Ti, Ni, and Sb containing pigments (Paragraph [0058]), and specifically CrFeO3 (Paragraph [0058]), which the applicants specify as an example of such a colorant/effect agent (Paragraph [0063]). 
Regarding Claim 9, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 1. Regarding the IR-reflecting pigments having a TSR value of at least 20% the applicants disclose “chromium containing color pigments such as a chromium containing iron oxide, a chromium containing hematite, and/or a chromium-iron-nickel spinel, and/or a cobalt-chromite spinel, and/or indium-manganese-yttrium oxide, and/or niobium- sulfur-tin oxide, and/or tin-zinc titanate, and/or cobalt titanate spinel have such IR-reflecting” (Paragraph [0073]), which Conti teaches at least one of as an inorganic pigment in the coating (Paragraphs [0057], [0060]-[0061]). Since Conti teaches at least one of the IR-reflecting pigments specified by applicants, the pigments of Conti would necessarily possess a TSR value of at least 20%, absent an objective showing to the contrary since products of identical chemical composition cannot have mutually exclusive properties. Id. Regarding remission, the applicants define remission as scattering or reflection (Paragraph [0048]), the coating of Conti exhibits a reflectance of ≥ 37% from 800-2250 nm (Claim 1), which falls within the reflectance and wavelength instantly disclosed. Conti further teaches wherein the coating comprises a glass matrix (see Paragraphs [0002]; Claim 1).
Regarding Claims 10-11, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 9. The coating of Conti exhibits a reflectance of ≥ 37% from 800-2250 nm (Claim 1), which overlaps and therefore renders obvious the prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claims 12-13, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 9. Regarding the d50 value (mean and specific area of the IR-reflecting pigment, Conti teaches a most preferable pigment of Pigment Brown 29 (CAS 12737-27-8; see Paragraph [0061]), which has a mean particle size of 0.7 μm and specific surface area 7.0 m2/g, as evidence by Shepherd TDS, both of which fall within the instantly disclosed ranges.
Regarding Claim 14, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 9. Conti further teaches wherein the IR-reflecting pigment is selected from a group consisting of chromium containing iron oxide (Paragraph [0061]), a chromium containing hematite (Paragraph [0061]), a chromium containing spinel (Abstract), or combinations thereof.
Regarding Claim 15, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 9. Conti teaches the substrate is selected from the group consisting of: [toughened] soda-lime glass or [toughened] borosilicate glass (Paragraph [0086]).
Regarding Claim 16, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 1. Regarding the difference in the coefficient of thermal expansion limit for the specified temperature range, the examiner submits that the coating taught by Conti modified by Werdecker would necessarily possess the instantly disclosed value of maximum difference in coefficient of thermal expansion for the instant temperature In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01) and the coating of Conti modified by Werdecker possess a substantially identical (i) composition, namely >95% inorganic, (ii) structure of the pores, namely closed, (iii) size distribution of the pores, and (iv) thickness of the coating.
Regarding Claim 17, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 9. Conti further teaches wherein the glass matrix comprises 8-70% wt. bismuth oxide (see Table 2 – embodiment 6) and/or 0.1-70% wt. zinc oxide (see Table 1).
Regarding Claims 18-19, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 9. Conti teaches a glass matrix with an overlapping composition for the necessitated compound (SiO2), as well as other compounds shown below, and renders obvious the instantly disclosed composition of the glass matrix, since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Compound
Claim 18
Claim 19
Conti – Embodiment 4 (Table 2)
SiO2
30-75%
6-65%
1-60%
Al2O3
0-25%
0-20%
0-5%
B2O3
0-30%
0-40%
0.1-40%
Li2O
0-12%
0-12%
0-4%
2O
0-25%
0-18%
0-20%
K2O
-
0-17%
0-5%
CaO
0-12%
0-17%
0-5%
MgO
0-9%
0-12%
0-5%
BaO
0-27%
0-38%
-
SrO
0-4%
0-16%
0-5%
ZnO
0-35%
0-70%
0.1-60%
Bi2O3
0-5%
0-75%
5-75%
TiO2
0-10%
0-5%
0-15%
ZrO2
0-7%
0-5%
0-15%
As2O3
0-1%
-
-
Sb2O3
0-1.5%
-
-
CoO
-
0-5%
-
Fe2O3
-
0-5%
-
MnO
-
0-10%
-
CeO2
-
0-3%
-
F
0-3%
0-3%
0-5%
Cl
0-1%
0-1%
-
H2O
0-3%
0-3%
-


Regarding Claim 20, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 1. Conti further teaches the coating is substantially opaque to visible light (Paragraph [0021]), which is 380-700 nm, which renders prima facie obvious. Id.
Regarding Claim 21, Conti modified by Werdecker teaches all of the limitations of the coated glass or glass ceramic substrate of claim 1. Regarding the τvis value for the coating being < 20%, the examiner submits that the coating taught by Conti modified by Werdecker would necessarily possess the instantly disclosed value of τvis, absent an objective showing to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01) and the coating of Conti modified by Werdecker possess a substantially identical (i) composition, namely >95% inorganic, (ii) structure of the pores, namely closed, (iii) size distribution of the pores, and (iv) thickness of the coating.
Regarding Claim 22, claim 22 recites that the “coated glass or glass ceramic substrate is configured for use as a viewing window in a cooking oven or a fireplace”, which is drawn to an intended use of the coated glass or glass ceramic substrate, and courts have held that “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (see Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114). Since this is the only added limitation differentiates claim 22 from claim 1, claim 22 is rejected under the same rationale as claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784